Case 1:20-cv-02586-CMA-MEH Document 1 Filed 08/25/20 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


  Civil Action No: 1:20 - cv – 002586


  CHERI J. COLEY,

         Plaintiff,

  v.

  LIFE INSURANCE COMPANY OF NORTH AMERICA,

         Defendant.


                                         COMPLAINT



         COMES NOW the Plaintiff, Cheri J. Coley, by and through her attorney, Michael

  S. Krieger of Michael S. Krieger, LLC, with her Complaint against the above Defendant,

  Life Insurance Company of North America (“LINA”).

         1. This is a civil action for disability benefits and penalties owed to Cheri J.

  Coley (“Plaintiff”), arising under the Employee Retirement Income Security Act of 1974

  (“ERISA”), 29 U.S.C. § 1001 et seq., including 29 U.S.C. § 1132(a). Plaintiff seeks

  judicial review of the denial of long term disability (“LTD”) and/or other benefits by LINA.

                                JURISDICTION AND VENUE

         2. The United States District Court in and for the District of Colorado has subject

  matter jurisdiction of this case pursuant to 29 U.S.C. § 1132(e)(1).

         3. Venue is proper in Colorado, pursuant 29 U.S.C. § 1132(e)(2), because LINA

  does business in Colorado and has an agent for service of process in Colorado.
Case 1:20-cv-02586-CMA-MEH Document 1 Filed 08/25/20 USDC Colorado Page 2 of 6




                                            PARTIES

         4. Plaintiff is age 60 and resides in Colorado at the time of filing this Complaint.

         5. Plaintiff worked for The Denver Hospice (“Denver Hospice”) from June 13,

  2005, to September 4, 2015.

         6. Denver Hospice provided an LTD income plan (“LTD Plan”) as an employee

  benefit to its employees, which LTD Plan covered Plaintiff.

         7. At all times relevant hereto, LINA underwrote the LTD portion of an employee

  benefit plan of Denver Hospice and acted as the claim administrator.

                                            TIMELINE

         8. Plaintiff worked as a Registered Nurse for the Denver Hospice, but at one

  time worked for a “sister hospice” in Africa, returning quite ill thereafter. Plaintiff

  returned from Africa to work in Denver, but her illness persisted. Eventually, Plaintiff

  was found to be disabled under the terms and conditions of the LTD Plan on or around

  November 14, 2015, and began to receive LTD benefits accordingly.

         9. Plaintiff attempted to return to work on multiple occasions since November of

  2015, but has only been able to return for sporadic intervals, and then only on a part

  time basis.

         10. Plaintiff’s work attempts have been coordinated with Defendant’s Work

  Incentive Benefit program, which is a part of the LTD Plan’s provisions.

         11. LINA terminated Plaintiff’s LTD benefits on December 21, 2015.

         12. Plaintiff appealed and LINA’s decision denying benefits was overturned by

  way of a letter from LINA dated July 26, 2016.




                                                -2-
Case 1:20-cv-02586-CMA-MEH Document 1 Filed 08/25/20 USDC Colorado Page 3 of 6




         13. In November of 2016, LINA approached Plaintiff with a lump sum amount to

  “buy out” her LTD benefits, which she rejected. On December 9, 2016, LINA notified

  Plaintiff that another periodic review was forthcoming.

         14. On June 17, 2017, LINA notified Plaintiff that there would be another periodic

  review of her eligibility for benefits.

         15. From July 11 -13, 2017, LINA retained investigators to perform surveillance

  on Plaintiff. LINA’s denial appears to be based primarily upon the investigator’s written

  description of “fluid and unrestricted” movements of the Plaintiff. Cigna has failed to

  produce a copy of the actual 64 minute surveillance video tape despite a request for it.

         16. On November 14, 2017, LINA notified Plaintiff that her benefits would be

  terminated effective December 3, 2017.

         17. Plaintiff appealed this latest denial, effective May 31, 2018, submitting

  additional records in support thereof, including a functional capacity evaluation

  performed by Kristine Couch, OTR, on May 1-9, 2018.

         18. On June 8, 2018, LINA affirmed its denial of benefits, effective December 3,

  2017. Plaintiff submitted a voluntary appeal on June 26, 2019, which was “not

  accepted” by Cigna (as stated in Cigna’s July 2, 2019 letter) for vague reasons.

                                       CLAIM FOR RELIEF

         19. Since her return from Africa, Plaintiff has suffered from profound fatigue,

  brain fog, vertigo, polymyalgia rheumatic, nausea, low back pain, headaches and

  multiple allergic and anaphylactic responses, extensive rash on her upper thighs,

  abdomen, and arms, myositis, anxiety and fibromyalgia, among other disorders.




                                             -3-
Case 1:20-cv-02586-CMA-MEH Document 1 Filed 08/25/20 USDC Colorado Page 4 of 6




         20. Over the past several years, the Plaintiff has sought treatment from over 20

  medical and osteopathic physicians from the following fields: orthopedics, neurology,

  endocrinology, oncology, gastroenterology and other medical fields.

         21 Nearly every one of Plaintiff’s treating physicians, in addition to Kristine

  Couch, OTR, who performed a functional capacity evaluation of Plaintiff, supported

  Plaintiff’s disability claim either in questionnaires provided to Cigna, letters, or brief

  statements endorsing the findings of Ms. Couch.

                                    STANDARD OF REVIEW

         22. Upon information and belief, the LTD Plan does not create or reserve any

  discretionary authority in LINA to determine eligibility for LTD benefits.

         23. LINA has an inherent and actual conflict of interest in the claims

  administration process in this case, because LINA determines the validity of Plaintiff’s

  claim and LINA is also responsible for paying all LTD benefits.

         24. In the alternative, any term, provision or clause purporting to provide

  administrative discretion or deference to LINA to determine eligibility for benefits under

  the LTD plan, define the terms of the LTD plan or making any plan decisions, is void

  pursuant to C.R.S. § 10-3-116, which makes mandatory a de novo review of the

  entitlement to disability benefits.

         25. In the alternative, the acts and omissions of the LINA, cited elsewhere in

  this Complaint, constitute procedural irregularities that are serious enough to dial-back

  the administrative discretion allegedly reserved to the LTD Plan in a degree to be

  determined by the Court.




                                                -4-
Case 1:20-cv-02586-CMA-MEH Document 1 Filed 08/25/20 USDC Colorado Page 5 of 6




         26. In the alternative, the acts and omissions of LINA were arbitrary and

  capricious, subjecting LINA to the remedies sought by Plaintiff.

         27. In wrongfully denying benefits to Plaintiff, LINA failed to comply with its

  fiduciary duties under ERISA, through the following acts and omissions:

                 a. Taking actions as a decision-maker, while in an inherent and actual

  conflict of interest, as LINA is the adjudicator, investigator, payer and underwriter of

  claims and benefits under the Plan;

                 b. Failing to provide any coherent, specific reason for termination of

  Plaintiff’s LTD benefits or denying the Plaintiff’s claim for benefits under any LTD Plan

  provision and failing to perform other duties, more fully described in 29 U.S.C. § 1133

  and Regulation 29 C.F.R. § 2560.503.1;

                 c. Failing to respond to Plaintiff’s repeated requests for any documents

  relevant to the de facto decision to terminate benefits in violation of 29 CFR § 2560-503-

  1(j)(3); and

                 d.   Failing to perform other acts which a reasonable, full and fair review

  of this claim requires under the circumstances of this individual case.

         WHEREFORE, Plaintiff requests the following from this Honorable Court:

         a. Declaratory relief as may be appropriate, ordering LINA to pay all back-due

             benefits and reinstate any and all continuing Plan benefits, including but not

             limited to LTD benefits and group life insurance waiver of premium benefits, if

             any;

         b. Order LINA to pay prejudgment or other interest on any back-due benefits at

             the rate set by Colorado law (8%) or other applicable statute;




                                               -5-
Case 1:20-cv-02586-CMA-MEH Document 1 Filed 08/25/20 USDC Colorado Page 6 of 6




       c. Order LINA to pay all court costs and reasonable attorney fees pursuant to 29

           U.S.C. § 1132(g)(1) and C.R.S. § 10-3-1116(1); and

       d. Grant such other relief as may be proper.

       Signed and executed this 25th day of August, 2020.

                                               s/Michael S. Krieger
                                               Michael S. Krieger
                                               Michael S. Krieger, LLC
                                               Noel & Krieger
                                               165 South Union Blvd., #310
                                               Lakewood CO 80228
                                               303-781-5559       Fax: 303-781-1349
                                               Mike@Krieger.Law
                                               Attorney for Plaintiff




                                         -6-
